Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of February 17, 2015, by and among Cirque Energy, Inc., a Florida corporation
(the “Company”), and each of the purchasers listed on Exhibit A attached hereto
(collectively, the “Purchasers” and individually, a “Purchaser”).

 

Recitals

 

 

A.           The Company desires to issue and sell to the Purchasers, and the
Purchasers desire to Purchase from the Company, up to 25,000 shares of Class D
Convertible Preferred Stock (“Class D Preferred Stock”), of the Company, on the
terms and subject to the conditions set forth in this Securities Purchase
Agreement.

 

B.           The Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”).

 

The parties hereto agree as follows:

 

1.          Agreement To Purchase And Sell Stock.

 

(a)          Authorization. The Company’s Board of Directors has authorized the
issuance and sale, pursuant to the terms and conditions of this Agreement, of up
to 50,000 shares of Class D Preferred Stock (the “Shares” or the “Securities”).

 

(b)          Agreement to Purchase and Sell Securities. On the terms and subject
to the conditions contained in this Agreement, each Purchaser severally agrees
to purchase, and the Company agrees to sell and issue to each Purchaser, at
Closing (as defined below), that number of Securities set forth on such
Purchaser’s signature page. The purchase price of each Share shall be $10.00.

 

(c)          Use of Proceeds. The Company intends to apply the net proceeds from
the sale of the Securities for working capital and general corporate purposes,
as well as for strategic purposes in connection with selected acquisitions that
may be considered in the future.

 

(d)          Obligations Several Not Joint. The obligations of each Purchaser
under this Agreement are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
of the obligations of any other Purchaser under this Agreement. Nothing
contained herein, and no action taken by any Purchaser pursuant hereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

2.          Closing. The initial closing and all subsequent closings of the
purchase and sale of the Securities shall take place at the offices of Sichenzia
Ross Friedman Ference LLP, 61 Broadway, New York, New York 10006 at such time
and place as the Company shall determine (each of which time and place are
referred to in this Agreement as a “Closing”). At each Closing, each Purchaser
shall deliver to the Company, via wire transfer or a certified check,
immediately available funds for full payment of the purchase price for the
Securities purchased by such Purchaser as specified in Section 1(b), and the
Company shall deliver to each Purchaser its respective Shares registered in the
name of each Purchaser (or in such nominee name(s) as designated by such
Purchaser in the Stock Certificate Questionnaire (attached hereto as Appendix I)
(the “Stock Certificate Questionnaire”), representing the appropriate number of
Shares based on the number of Shares to be purchased by such Purchaser as set
forth on such Purchaser’s signature page, and bearing the legend set forth in
Section 4(j) herein. Closing documents may be delivered by facsimile with
original signature pages sent by overnight courier. The date of each Closing is
referred to herein as a “Closing Date.”

 



 

 

 

3.          Representations and Warranties of The Company. The Company hereby
represents and warrants to each Purchaser that the statements in this Section 3
are true and correct:

 

(a)          Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it was formed. The Company has all corporate power
and authority required to carry on its business as presently conducted and as
described in the SEC Documents (as described below), and the Company has all
corporate power and authority required to enter into this Agreement and the
other agreements, instruments and documents contemplated hereby, and to
consummate the transactions contemplated hereby and thereby. The Company is duly
qualified as a foreign entity to do business and is in good standing in each
jurisdiction in which the failure to so qualify would have a Material Adverse
Effect. As used in this Agreement “Subsidiaries” means any entity in which the
Company owns, directly or indirectly, 100% of the capital stock. Further, as
used in this Agreement, “Material Adverse Effect” means a material adverse
effect on, or a material adverse change in, or a group of such effects on or
changes in, the business, operations, condition, financial or otherwise, results
of operations, prospects, assets or liabilities of the Company and its
subsidiaries, taken as a whole.

 

(b)          Capitalization. The capitalization of the Company, without
including the Securities to be purchased pursuant to this Agreement, is as
follows:

 

(i)          The authorized capital stock of the Company consists of 300,000,000
shares of common stock, par value $0.0001 per share (“Common Stock”), and
20,000,000 shares of preferred stock, par value $0.001 per share (“Preferred
Stock”). 13,420 shares of Preferred Stock have been designated as the Class A
Convertible Preferred Stock (the “Class A Shares”), 100,000 shares of Preferred
Stock have been designated as the Class B Convertible Preferred Stock (the
“Class B Shares”), 100,000 shares of Preferred Stock have been designated as the
Class C Convertible Preferred Stock (the “Class C Shares”), and 50,000 shares of
Preferred Stock have been designated as the Class D Convertible Preferred Stock.

 

(ii)         As of the date of this Agreement, the issued and outstanding
capital stock of the Company consisted of 192,532,405 shares of Common Stock,
13,420 Class A Shares, 38,193 Class B Shares, 24,340 Class C Shares and no Class
D Shares. The shares of issued and outstanding capital stock of the Company have
been duly authorized and validly issued, are fully paid and non-assessable and
have not been issued in violation of or are not otherwise subject to any
preemptive or other similar rights. All such shares have been issued in
compliance with applicable securities laws.

 

(c)          Subsidiaries. The Company has no Subsidiaries.

 

(d)          Due Authorization. All corporate actions on the part of the Company
necessary for the authorization, execution, delivery of, and the performance of
all obligations of the Company under this Agreement and the authorization,
issuance, reservation for issuance and delivery of all of the Securities being
sold under this Agreement have been taken, no further consent or authorization
of the Company or the Board of Directors or its stockholders is required, and
this Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
(i) as may be limited by (A) applicable bankruptcy, insolvency, reorganization
or others laws of general application relating to or affecting the enforcement
of creditors’ rights generally and (B) the effect of rules of law governing the
availability of equitable remedies and (ii) as rights to indemnity or
contribution may be limited under federal or state securities laws or by
principles of public policy thereunder.

 

(e)          Valid Issuance of Securities.

 

(i)          Securities. The Shares will be, upon payment therefore by the
Purchasers in accordance with this Agreement (and the Conversion Shares as
defined and in accordance with the Certificate of Designation of the Class D
Preferred Stock), duly authorized, validly issued, fully paid and
non-assessable, free from all taxes, liens, claims, encumbrances with respect to
the issuance of such Securities and will not be subject to any pre-emptive
rights or similar rights.

 



-2-

 

 

(ii)         Compliance with Securities Laws. Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the Securities
(assuming no unlawful redistribution of the Securities by the Purchasers or
other parties as of the date hereof) will be issued to the Purchasers in
compliance with applicable exemptions from (A) the registration and prospectus
delivery requirements of the Securities Act and (B) the registration and
qualification requirements of all applicable securities laws of the states of
the United States.

 

(f)          Consents and Approvals. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, or notice to, any federal, state or local governmental authority or
self-regulatory agency or any other person on the part of the Company is
required in connection with the issuance of the Securities to the Purchasers, or
the consummation of the other transactions contemplated by this Agreement,
except (i) such filings as have been made prior to the date hereof and (ii) such
additional post-Closing filings as may be required to comply with applicable
state and federal securities laws.

 

(g)          Non-Contravention. The execution, delivery and performance of this
Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby (including issuance of the Securities), do not:
(i) contravene or conflict with the Articles of Incorporation of the Company, as
amended to date (the “Articles of Incorporation”), or the Bylaws of the Company,
as amended to date (the “Bylaws”); (ii) constitute a violation of any provision
of any federal, state, local or foreign law, rule, regulation, order or decree
applicable to the Company; or (iii) constitute a default (or an event that with
notice or lapse of time or both would become a default) or require any consent
under, give rise to any right of termination, cancellation or acceleration of,
or to a loss of any material benefit to which the Company is entitled under, or
result in the creation or imposition of any lien, claim or encumbrance on any
assets of the Company under, any material contract to which the Company is a
party or any material permit, license or similar right relating to the Company
or by which the Company may be bound or affected.

 

(h)          Litigation. There is no action, suit, proceeding, claim or
arbitration (“Action”) pending or, to the Company’s knowledge, threatened in
writing: (i) against the Company, its activities, properties or assets, or any
officer, director or employee of the Company in connection with such officer’s,
director’s or employee’s relationship with, or actions taken on behalf of, the
Company, that is reasonably likely to have a Material Adverse Effect; or (ii)
that seeks to prevent, enjoin, alter, challenge or delay the transactions
contemplated by this Agreement (including the issuance of the Securities).

 

(i)          Compliance. The Company is not in violation or default of any
provisions of the Articles of Incorporation or the Bylaws and the Company is not
in violation or default of any provisions of its organizational documents. The
Company has complied and is currently in compliance with all applicable
statutes, laws, rules, regulations and orders of the United States of America
and all states thereof, and other governmental bodies and agencies having
jurisdiction over the Company’s businesses or properties, except for any
instance of non-compliance that has not had, and would not reasonably be
expected to have, a Material Adverse Effect.

 

(j)          SEC Documents. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations promulgated thereunder. The
Company has made available, by reference to SEC’s web site www.sec.gov, to the
Purchasers prior to the date hereof copies of its Quarterly Report on Form 10-Q
for the period ended September 30, 2014 (the “Form 10-Q”), its Annual Report on
Form 10-K for the fiscal year ended December 31, 2013 (the “Form 10-K”) and any
Current Report on Form 8-K for events occurring since December 31, 2013 (“Forms
8-K”) filed by the Company with the SEC (the Form 10-Q, Form 10-K and the
Forms 8-K are collectively referred to herein as the “SEC Documents”). Each of
the SEC Documents, as of the respective dates thereof (or, if amended or
superseded by a filing prior to the Closing Date, then on the date of such
filing), did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. Each SEC
Document, as it may have been subsequently amended by filings made by the
Company with the SEC prior to the date hereof, complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to such SEC Document.

 



-3-

 

 

(k)          Title to Property and Assets. Except as set forth in the SEC
Documents, the properties and assets of the Company are owned by the Company
free and clear of all mortgages, deeds of trust, liens, charges, encumbrances
and security interests except for (i) statutory liens for the payment of current
taxes that are not yet delinquent and (ii) liens, encumbrances and security
interests that arise in the ordinary course of business and do not in any
material respect affect the properties and assets of the Company. With respect
to the property and assets it leases, the Company is in compliance with such
leases in all material respects.

 

(l)          Taxes. The Company has filed or has valid extensions of the time to
file all necessary federal, state, and local tax returns due prior to the date
hereof and has paid or accrued all taxes shown as due thereon, and the Company
has no knowledge of any material tax deficiency that has been or might be
asserted or threatened against it or any of its Subsidiaries.

 

(m)        Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company. No executive officer, to the knowledge of the Company, is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

 

(n)          Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(o)          Investment Company. The Company is not now, and after the sale of
the Securities under this Agreement and the application of the net proceeds from
the sale of the Securities described in Section 1(b) herein will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(q)          Brokers. Neither the Company nor any Subsidiary has any liability
to pay any fees, commissions or other similar compensation to any broker,
finder, investment banker, financial advisor or other similar person in
connection with the transactions contemplated by this Agreement. The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by this
Agreement.

 

(r)          Purchaser Representations. The Company acknowledges and agrees that
no Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 4 hereof.

 

(s)          No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers engaged by
the Company.

 

(t)          Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Securities. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.

 



-4-

 

 

4.          Representations, Warranties and Certain Agreements of The
Purchasers. Each Purchaser hereby represents and warrants to the Company,
severally and not jointly, and agrees that:

 

(a)          Organization, Good Standing and Qualification. The Purchaser has
all corporate, membership or partnership power and authority required to enter
into this Agreement and the other agreements, instruments and documents
contemplated hereby, and to consummate the transactions contemplated hereby and
thereby.

 

(b)          Authorization. The execution of this Agreement has been duly
authorized by all necessary corporate, membership or partnership action on the
part of the Purchaser. This Agreement constitutes the Purchaser’s legal, valid
and binding obligation, enforceable in accordance with its terms, except (i) as
may be limited by (A) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (B) the effect of rules of law governing the
availability of equitable remedies and (ii) as rights to indemnity or
contribution may be limited under federal or state securities laws or by
principles of public policy thereunder.

 

(c)          Litigation. There is no Action pending to which such Purchaser is a
party that is reasonably likely to prevent, enjoin, alter or delay the
transactions contemplated by this Agreement.

 

(d)          Purchase for Own Account. The Securities are being acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the public resale or distribution thereof within the meaning of
the Securities Act, without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such securities in
compliance with applicable federal and state securities laws. The Purchaser also
represents that it has not been formed for the specific purpose of acquiring the
Securities.

 

(e)          Investment Experience. The Purchaser understands that the purchase
of the Securities involves substantial risk. The Purchaser has experience as an
investor in securities of companies and acknowledges that it can bear the
economic risk of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of this investment in the Securities and protecting its own
interests in connection with this investment.

 

(f)          Accredited Investor Status. The Purchaser is an “accredited
investor” within the meaning of Regulation D promulgated under the Securities
Act.

 

(g)          Reliance Upon Purchaser’s Representations. The Purchaser
understands that the issuance and sale of the Securities to it will not be
registered under the Securities Act on the ground that such issuance and sale
will be exempt from registration under the Securities Act pursuant to Section
4(a)(2) thereof, and that the Company’s reliance on such exemption is based on
each Purchaser’s representations set forth herein.

 

(h)          Receipt of Information. The Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Securities and the business,
properties, prospects and financial condition of the Company and to obtain any
additional information requested and has received and considered all information
it deems relevant to make an informed decision to purchase the Securities.
Neither such inquiries nor any other investigation conducted by or on behalf of
such Purchaser or its representatives or counsel shall modify, amend or affect
such Purchaser’s right to rely on the truth, accuracy and completeness of such
information and the Company’s representations and warranties contained in this
Agreement.

 



-5-

 

 

(i)          Restricted Securities. The Purchaser understands that the
Securities have not been registered under the Securities Act and will not sell,
offer to sell, assign, pledge, hypothecate or otherwise transfer any of the
Securities unless (i) pursuant to an effective registration statement under the
Securities Act, (ii) such holder provides the Company with an opinion of
counsel, in form and substance reasonably acceptable to the Company, to the
effect that a sale, assignment or transfer of the Securities may be made without
registration under the Securities Act and the transferee agrees to be bound by
the terms and conditions of this Agreement, or (iii) such holder provides the
Company with reasonable assurances (in the form of seller and broker
representation letters) that the Securities or the Conversion Shares underlying
the Securities, as the case may be, can be sold pursuant to Rule 144 promulgated
under the Securities Act (“Rule 144”).

 

For the purposes of this Agreement, an “Affiliate” of any specified Purchaser
means any other person or entity directly or indirectly controlling, controlled
by or under direct or indirect common control with such specified Purchaser. For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.

 

(j)          Legends. The Purchaser agrees that the certificates for the Shares
and the Conversion Shares underlying the Shares shall bear the following legend
and that the Purchaser will comply with the restrictions on transfer set forth
in such legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”

 

(k)          Questionnaires. The Purchaser has completed or caused to be
completed the Stock Certificate Questionnaire, and the answers to such
questionnaires are true and correct as of the date of this Agreement..

 

(l)          Prohibited Transactions. During the last thirty (30) days prior to
the date hereof, neither such Purchaser nor any Affiliate of such Purchaser,
foreign or domestic, has, directly or indirectly, effected or agreed to effect
any “short sale” (as defined in Rule 200 under Regulation SHO), whether or not
against the box, established any “put equivalent position” (as defined in Rule
16a-1(h) under the Exchange Act) with respect to the Common Stock, borrowed or
pre-borrowed any shares of Common Stock, or granted any other right (including,
without limitation, any put or call option) with respect to the Common Stock or
with respect to any security that includes, relates to or derived any
significant part of its value from the Common Stock or otherwise sought to hedge
its position in the Company’ securities (each, a “Prohibited Transaction”).

 

5.          Conditions to The Purchaser’s Obligations at the Closing. The
obligations of the Purchasers under Section 1(b) of this Agreement are subject
to the fulfillment or waiver, on or before the Closing, of each of the following
conditions:

 

(a)          Representations and Warranties True. Each of the representations
and warranties of the Company contained in Section 3 shall be true and correct
in all material respects on and as of the date hereof (provided, however, that
such materiality qualification shall only apply to representations or warranties
not otherwise qualified by materiality) and on and as of the date of the Closing
with the same effect as though such representations and warranties had been made
as of the Closing; provided, however, that if a representation and warranty is
made as of a specific date, it shall be true and correct in all material
respects only as of such date.

 



-6-

 

 

(b)          Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein;
provided, however, that the Company may furnish to each Purchaser a facsimile
copy of stock certificate representing the Securities, with the original stock
certificate held in trust by counsel for the Company until delivery thereof on
the next business day.

 

(c)          Agreement. The Company shall have executed and delivered to the
Purchasers this Agreement.

 

(d)          No Statute or Rule Challenging Transaction. No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby that questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.

 

(e)          Other Actions. The Company shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by the Purchasers in connection with
the transactions contemplated hereby.

 

6.          Conditions to The Company’s Obligations at the Closing. The
obligations of the Company to the Purchasers under this Agreement are subject to
the fulfillment or waiver, on or before the Closing, of each of the following
conditions:

 

(a)          Representations and Warranties True. The representations and
warranties of the Purchasers contained in Section 4 shall be true and correct in
all material respects on and as of the date hereof (provided, however, that such
materiality qualification shall only apply to representations and warranties not
otherwise qualified by materiality) and on and as of the date of the Closing
with the same effect as though such representations and warranties had been made
as of the Closing.

 

(b)          Performance. The Purchasers shall have performed and complied in
all material respects with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.

 

(c)          Agreement. The Purchasers shall have executed and delivered to the
Company this Agreement (and Appendix I hereto).

 

(d)          Securities Exemptions. The offer and sale of the Securities to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

 

(e)          Payment of Purchase Price. The Purchasers shall have delivered to
the Company by wire transfer of immediately available funds, full payment of the
purchase price for the Securities as specified in Section 1(b).

 

(f)          No Statute or Rule Challenging Transaction. No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby that questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.

 



-7-

 

 

7.          Registration Rights. If at any time the Company shall determine to
register under the Securities Act of 1933, as amended (including pursuant to a
demand of any shareholder of the Company exercising registration rights) any of
its Common Stock (other than a registration statement on Form S-4 or S-8), it
shall send to the Purchasers, written notice of such determination at least
thirty (30) days prior to the filing of any registration statement and, if
within fifteen (15) days after receipt of such notice, the Purchasers, shall so
request in writing, the Company shall use its commercially reasonable efforts to
include in such registration statement all of the Registrable Shares that such
Purchasers request to be registered, subject to the rules, regulations, and
interpretations of the SEC, including, without limitation Rule 415 under the
Securities Act.  For purposes of this Article VII, the term "Registrable Shares"
means the Conversion Shares and includes any shares of Common Stock that may be
issued as a result of a stock split, dividend or other distribution with respect
to or in exchange for or in replacement of the Shares or Conversion Shares.
Notwithstanding the above, as to any particular Registrable Shares, such
securities shall cease to be Registrable Shares when (i) a registration
statement has been declared effective by the SEC and such Registrable Shares
have been disposed of by pursuant to such registration statement, (ii) such
Registrable Shares have been sold under circumstances under which all of the
applicable conditions of Rule 144 are met, or (iii) such time as such
Registrable Shares have been otherwise transferred to holders who may trade such
shares without restriction under the Securities Act.

 

8.          Miscellaneous.

 

(a)          Successors and Assigns. The terms and conditions of this Agreement
will inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Company shall not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Purchasers holding a majority of the total aggregate number of Securities then
outstanding (excluding any shares sold to the public pursuant to Rule 144 or
otherwise). A Purchaser may assign its rights under this Agreement to any person
to whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound by the terms and provisions of this
Agreement, and such transfer is in compliance with the terms and provisions of
this Agreement and the Certificate of Designation of Class D Preferred Stock,
and permitted by federal and state securities laws.

 

(b)          Governing Law. This Agreement will be governed by and construed and
enforced under the internal laws of the State of Florida, without reference to
principles of conflict of laws or choice of laws. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(c)          Survival. The representations and warranties of the Company and the
Purchasers contained in Sections 3 and 4 of this Agreement shall survive until
the second anniversary of the Closing Date.

 

(d)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

(e)          Headings. The headings and captions used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement. All references in this Agreement to sections, paragraphs,
exhibits and schedules will, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits and schedules attached hereto, all of which
exhibits and schedules are incorporated herein by reference.

 

(f)          Notices. Any notices and other communications required or permitted
under this Agreement shall be in writing and shall be delivered (i) personally
by hand or by courier, (ii) mailed by United States first-class mail, postage
prepaid or (iii) sent by facsimile directed (A) if to a Purchaser, at such
Purchaser’s address or facsimile number set forth on such Purchaser’s signature
page to this Agreement, or at such address or facsimile number as such Purchaser
may designate by giving at least ten days’ advance written notice to the Company
or (B) if to the Company, to its address or facsimile number set forth below, or
at such other address or facsimile number as the Company may designate by giving
at least ten days’ advance written notice to the Purchaser. All such notices and
other communications shall be deemed given upon (I) receipt or refusal of
receipt, if delivered personally, (II) three days after being placed in the
mail, if mailed, or (III) confirmation of facsimile transfer, if faxed.

 



-8-

 

 

The address of the Company for the purpose of this Section 8(f) is as follows:

 

Cirque Energy, Inc.

Penobscot Building, 645 Griswold Street, Suite 3274

Detroit, MI 48226

Tel: (888) 963-2622

Fax:

Attention: Joseph DuRant

 

with a copy to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway

New York, NY 10018

Tel: (212) 930-9700

Fax: (212) 930-9725

Attention: Marc J. Ross, Esq.

 

(g)          Amendments and Waivers. This Agreement may be amended and the
observance of any term of this Agreement may be waived only with the written
consent of the Company and the Purchasers holding a majority of the total
aggregate number of Securities then outstanding (excluding any shares sold to
the public pursuant to Rule 144 or otherwise). Any amendment effected in
accordance with this Section 8(g) will be binding upon the Purchasers, the
Company and their respective successors and permitted assigns.

 

(h)          Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.

 

(i)          Entire Agreement. This Agreement, together with all exhibits and
schedules hereto and thereto, constitutes the entire agreement and understanding
of the parties with respect to the subject matter hereof and supersedes any and
all prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties with respect to the subject matter hereof.

 

(j)          No Additional Agreements. The Company does not have any written or
oral contract, agreement, arrangement or understanding with any Purchaser with
respect to the transactions contemplated by this Agreement other than as
expressly stated herein.

 

(k)          Further Assurances. From and after the date of this Agreement, upon
the request of the Company or the Purchasers, the Company and the Purchasers
will execute and deliver such instruments, documents or other writings, and take
such other actions, as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement.

 

(l)          Meaning of Include and Including. Whenever in this Agreement the
word “include” or “including” is used, it shall be deemed to mean “include,
without limitation” or “including, without limitation,” as the case may be, and
the language following “include” or “including” shall not be deemed to set forth
an exhaustive list.

 

(m)          Fees, Costs and Expenses. All fees, costs and expenses (including
attorneys’ fees and expenses) incurred by any party hereto in connection with
the preparation, negotiation and execution of this Agreement and the exhibits
and schedules hereto and the consummation of the transactions contemplated
hereby and thereby shall be the sole and exclusive responsibility of such party.
In addition, the Company will pay the costs associated with any filings with, or
compliance with any of the requirements of any governmental authorities.

  



-9-

 

 



(n)          8-K Filing; Standstill. On or before 5:30 p.m., eastern time, on
the fourth business day following the date of this Agreement, the Company shall
file a Current Report on Form 8-K describing the terms of the transactions
contemplated by this Agreement in the form required by the Exchange Act and
attaching this Agreement as an exhibit to such filing (the “8-K Filing”). From
and after the filing of the 8-K Filing with the SEC, the Purchasers as a
consequence of participating in the transactions contemplated by this Agreement
shall not be in possession of any material, nonpublic information received from
the Company or any of its officers, directors, employees or agents authorized to
disclose such information, that is not disclosed in the 8-K Filing. The Company
shall not, and shall cause each of its officers, directors, employees and
agents, not to, provide the Purchasers with any material, nonpublic information
regarding the Company or any of its subsidiaries from and after the filing of
the 8-K Filing with the SEC without the consent of the Purchasers. If a
Purchaser has, or believes it has, received any such material, nonpublic
information regarding the Company prior to the Closing Date, it shall provide
the Company with written notice thereof and the Company shall within five (5)
business days thereafter, make public disclosure of such material, nonpublic
information if permitted under applicable law or without breach or violation of
any agreement, contract or other obligation of the Company unless the Board of
Directors of the Company shall determine that such disclosure would reasonably
be expected to result in a material and adverse effect on the Company or its
business, prospects, finances or properties. 





 

(o)          Reserved.

 

(p)          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Purchaser
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 

(q)          Several Liability; Advice. Each Purchaser agrees that no other
Purchaser nor the respective controlling persons, officers, directors, partners,
agents or employees of any other Purchaser shall be liable to such Purchaser for
any losses incurred by such Purchaser in connection with its investment in the
Company. Each Purchaser acknowledges that it is not relying upon any person,
firm or corporation (including without limitation any other Purchaser), other
than the Company and its officers and directors (acting in their capacity as
representatives of the Company), in deciding to invest and in making its
investment in the Company. The Company acknowledges that no Purchaser is acting
or has acted as an advisor, agent or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and any advice given by any Purchaser
or any of its representatives in connection with this Agreement is merely
incidental to the Purchasers’ purchase of securities of the Company hereunder.

 

(r)          Form D Filing. The Company hereby agrees that it shall file in a
timely manner a Form D relating to the sale of the Securities under this
Agreement, pursuant to Regulation D promulgated under the Securities Act.

 

-10-

 

 

The parties hereto have executed this Agreement as of the date and year first
above written.

 

  Cirque Energy, Inc.       By:       Joseph DuRant     Chief Executive Officer

 

[PURCHASER SIGNATURE PAGES TO FOLLOW]

 

-11-

 

  

SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT

DATED AS OF FEBRUARY __, 2015

BY AND AMONG

CIRQUE ENERGY, INC.

AND EACH PURCHASER NAMED THEREIN

 

The undersigned hereby executes and delivers to Cirque Energy, Inc., the
Securities Purchase Agreement (the “Agreement”) to which this signature page is
attached, which Agreement and signature page, together with all counterparts of
such Agreement and signature pages of the other Purchasers named in such
Agreement, shall constitute one and the same document in accordance with the
terms of such Agreement.

 

  Number of Shares: __________               Name of Purchaser        
Signature:           By:           Title:           Address:                    
              Telephone:           Fax:           Tax ID Number:  

 

 

 

  

EXHIBIT A

Schedule of Purchasers

 

 

 

 

Appendix I

 

STOCK CERTIFICATE QUESTIONNAIRE

 

Please provide us with the following information:

 

1. The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:             2. The relationship between the Purchaser of the
Securities and the Registered Holder listed in response to item 1 above:        
    3. The mailing address of the Registered Holder listed in response to item 1
above:                                             4. The Tax Identification
Number of the Registered Holder listed in response to item 1 above:    

 

 

 

 

